            Case 1:19-cv-10101 Document 2 Filed 01/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                    Plaintiffs,

               v.                                Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                    Defendant.


                         CORPORATE DISCLOSURE STATEMENT

       Plaintiffs, by and through their undersigned counsel, hereby disclose pursuant to Rule 7.1

of the Federal Rules of Civil Procedure and Local Rule 7.3 that Plaintiff OPTUM SERVICES,

INC., is a wholly owned subsidiary of Plaintiff OPTUM, INC., which is a wholly owned

subsidiary of United HealthCare Services, Inc., which is a wholly owned subsidiary of

UnitedHealth Group Incorporated. UnitedHealth Group Incorporated is a publicly traded

company.
            Case 1:19-cv-10101 Document 2 Filed 01/16/19 Page 2 of 2



                                                Respectfully submitted,

                                                OPTUM, INC.

                                                By its attorneys,

                                                /s/ Russell Beck
                                                Russell Beck, BBO No. 561031
                                                Stephen D. Riden, BBO No. 644451
                                                Hannah Joseph, BBO No. 688132
                                                Beck Reed Riden LLP
                                                155 Federal Street, Suite 1302
                                                Boston, Massachusetts 02110
                                                617.500.8660 Telephone
                                                617.500.8665 Facsimile
                                                rbeck@beckreed.com
                                                sriden@beckreed.com
                                                hjoseph@beckreed.com
 Dated: January 16, 2019


                               CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on January
16, 2019, and will be served electronically to the registered participants as identified on the
Notice of Electronic Filing through the Court’s transmission facilities, and that non-registered
participants have been served this day by mail.


                                                /s/ Russell Beck
                                                Russell Beck




                                               2
